IN THE SUPREME COURT OF IOWA
                               No. 70 / 05-0246

                             Filed July 28, 2006

MARY EGGIMAN,

      Appellant,

vs.

SELF-INSURED SERVICES CO., and
R.H. HUMMER, JR., INC.,

      Appellees.

________________________________________________________________________
      On review from the Iowa Court of Appeals.



      Appeal from the Iowa District Court for Johnson County,

Douglas S. Russell, Judge.



      Plaintiff seeks further review from court of appeals decision

affirming district court order that granted defendants’ summary

judgment motion and dismissed plaintiff’s claim for benefits under a

medical insurance policy.         DECISION OF COURT OF APPEALS
VACATED; DISTRICT COURT ORDER REVERSED IN PART AND

REMANDED FOR FURTHER PROCEEDINGS.



      Wallace L. Taylor, Cedar Rapids, for appellant.



      Larry G. Gutz and Brian J. Fagan of Moyer & Bergman, P.L.C.,

Cedar Rapids, for appellees.
                                        2
STREIT, Justice.

        A woman suffering from clinical obesity alleges the company

processing claims on behalf of her health insurance plan made

misrepresentations that led her to obtain treatment not covered by the

plan.    Mary Eggiman filed the present action against her husband’s

employer, R.H. Hummer, Jr., Inc., and Self-Insured Services Company

(SISCO), the claims processor for the health insurance plan. Hummer

and SISCO filed a motion for summary judgment. This motion argued

the denial of benefits was proper because Eggiman failed to obtain pre-

authorization    for   the   surgery.       The   motion   also   argued   the

misrepresentation claim against SISCO was improper because SISCO

was not a fiduciary under the Employment Retirement Income and

Security Act (ERISA).    29 U.S.C. §§ 1001, et seq. (2000).       The district

court found as a matter of law it was proper to deny benefits based on

Eggiman’s failure to obtain pre-authorization. The court also concluded

SISCO was not an ERISA fiduciary and therefore could not be found

liable for any allegedly misleading statements made to Eggiman.            The

court of appeals affirmed the district court ruling. On further review, we

vacate the decision of the court of appeals and reverse the portion of the

district court order which found SISCO was not an ERISA fiduciary and

therefore could not be liable for any misleading statements made to

Eggiman.

        I. Background Facts and Proceedings

        Eggiman suffers from clinical obesity.       In 2001, her physician

recommended she consider gastric bypass surgery. Eggiman is insured

through her husband’s employer, R.H. Hummer, Jr., Inc., a trucking

firm.     Hummer utilized a self-insured health and medical plan

(hereinafter “Hummer Health Plan”) as a benefit for its employees. The
                                      3
Hummer Health Plan is governed by a “plan document” detailing the

benefits, rights, and privileges of covered individuals.     In essence, the

plan document explains when the plan will pay or reimburse all or a

portion of covered expenses.      SISCO marketed and sold this plan to

Hummer. SISCO is also the “claims processor” for the plan. Through a

service agreement between SISCO and Hummer, SISCO contractually

agreed to perform various functions related to the administration of the

plan.    Healthcorp, Inc., SISCO’s sister company underneath the same

corporate umbrella, is listed in the plan document as the “review

organization.”

        The Hummer Health Plan provides the following conditions for the

coverage of a gastric bypass procedure:

        26. Charges for services in connection with surgical
        treatment of morbid obesity will be considered Eligible
        Expenses, subject to the following conditions:

              a. A second concurring opinion is required prior to the
              surgical procedure; and

              b. Pre-authorization is required.

        Coverage is subject to the following guidelines:

              a. Body weight must be at least 200% of the optimal
              weight.

              b. The covered individual must have been considered
              morbidly obese by a Physician for at least five (5) years
              prior to the date surgical treatment is sought.

              c. Non-surgical methods of weight reduction must
              have been attempted under a Physician’s supervision
              for at least a three (3) year period immediately prior to
              the date surgical treatment is sought.

        On April 23, 2001, a health insurance review specialist hired by

Eggiman’s physician sent a letter to SISCO requesting a review and

authorization for the gastric bypass surgery.      Among other things, the
                                         4
physician’s health insurance review specialist          informed     SISCO     that

Eggiman weighed 283.8 pounds and was 132.8 pounds overweight.

      On May 14, 2001, the physician’s health insurance review

specialist received a letter from Cottingham & Butler (hereinafter “C&B”) 1

denying “eligibility” because the following criteria had not been met: (1)

Eggiman’s weight was less than 200% of her optimal weight, (2) there

was no documentation from a physician indicating she had been

morbidly obese for at least five years, (3) there was no documentation of

at least three years of unsuccessful physician supervised weight-loss

plans, and (4) there was no second surgical opinion.

      On June 5, 2001, Eggiman received a letter from C&B, signed

HealthCorp, Inc., informing her that “hospitalization cannot be certified

due to” insufficient information. Eggiman called SISCO and spoke with a

representative about what information was still needed for certification.

      On June 15, 2001, the physician’s health insurance review

specialist received another letter from C&B.             This letter stated the

following criteria had been met: (1) Eggiman was considered morbidly

obese by a physician for at least the previous five years, and (2) non-

surgical methods of weight reduction had been attempted under a

physician’s supervision for at least a three year period prior to the date of

the proposed surgery. However, the letter denied “eligibility” because a

second surgical opinion had not been obtained and Eggiman’s weight

was only 188% of her ideal weight. There is no indication this letter was

sent to Eggiman.




      1
        C&B is the parent company of SISCO and HealthCorp. All correspondence
pertinent to this claim was sent on C&B stationery. This stationery listed the names
SISCO and HealthCorp under the name C&B.
                                     5
      On the same day, Eggiman received a letter from C&B, signed

HealthCorp. Inc., that stated:

            [Mary Eggiman] has been pre-certified for a GASTRIC
      BYPASS FOR OBESITY by HealthCorp, the managed care
      company selected by your employer. At this time a date has
      not been established for the procedure. HealthCorp should
      be notified . . . when a date is confirmed.

             The physician, SISCO, and the hospital have been
      notified of your certification. IT DOES NOT GUARANTEE
      PAYMENT.

            Healthcorp’s certification process evaluates the
      appropriate    length      of   hospital    stay    and/or the
      appropriateness of services provided. Please be advised that
      the determination of your benefits will be decided by the
      rules within your company’s health plan document. Any
      reimbursement is based on the services that were provided,
      the participant’s eligibility and the plan limitations.

(Emphasis in original.)

      On July 24, 2001, Eggiman received another letter from C&B,

signed by HealthCorp. Inc. The letter stated the following:

             This letter is to notify you that your upcoming
      hospitalization, listed above, has been precertified. The
      length of stay precertified is an anticipated length of stay. If
      additional days are medically appropriate, the length of stay
      will be increased.

            You will receive a “final certification” letter after your
      discharge from the hospital. The final letter will include all
      days certified for this hospitalization.

             Healthcorp’s certification process determines the
      medical appropriateness of hospitalization and/or services
      provided.      The final determination of continued
      hospitalization is the decision of the attending physician.
      The final determination of benefits will be made by SISCO.
      Any reimbursement is based on the medical appropriateness
      of services provided, participant’s eligibility, and plan
      limitations.

            The admitting physician, SISCO, and the hospital have
      been notified of your precertification. This precertification
      provided by Healthcorp satisfies the requirements of your
      employer’s admission review process.
                                          6
(Emphasis      added.)      This    letter contained language indicating the

final determination of benefits would be made by SISCO. Eggiman had

received similar letters from SISCO and the bills were always paid.

       The surgery was performed on July 30, 2001.                  Eggiman had a

second surgery on August 14, 2001 to repair a leak in the surgical

incision from the first surgery. She was also “precertified” by HealthCorp

for this second surgery.

       On September 11, 2001, Eggiman received a letter from C&B

indicating both surgeries were not covered under the plan because “all

items” were not satisfied. Specifically, the letter stated her body weight

was not 200% of her optimal weight and a concurring secondary surgical

opinion had not been obtained. In addition, in direct conflict with the

letter sent on June 15, the letter stated a physician had not considered

her morbidly obese for at least five years prior to the date of surgery, and

there was no record of non-surgical weight reduction attempted under a

physician’s supervision for the three year period immediately prior to the

surgery.

       Eggiman filed the present action on October 12, 2003 against both

Hummer and SISCO claiming she was denied medical and health care

benefits to which she was entitled under the Hummer Health Plan.

Hummer and SISCO filed a motion for summary judgment. The motion

pointed out that “pre-certification” and “pre-authorization” were two

separate concepts under the Hummer Health Plan. While Eggiman was

“pre-certified,” she was never “pre-authorized” and therefore failed to

meet the criteria set forth in the plan. 2 The motion also argued SISCO

       2
        “Pre-certification” is described in the plan as a “mandatory utilization review
requirement . . . required for all scheduled Hospital admissions and Outpatient
services. . . .     Pre-certification determines that services received are Medically
Necessary.”    On the other hand, the term “pre-authorization” was listed as a
                                           7
should    be    dismissed      from    the lawsuit because it did not qualify as

an ERISA fiduciary and therefore was not liable to Eggiman.

       Eggiman resisted the motion, claiming she had complied with all of

the requirements demanded of her prior to the surgery.                      She also

indicated she was never told she was not pre-authorized for the surgery

until after the surgery was complete.                 She also argued SISCO’s

representations and actions led her to believe the procedure was covered.

The district court concluded no genuine issue of material fact remained

as to her coverage under the terms of the plan. The court found as a

matter of law it was proper to deny benefits for the surgery because

Eggiman failed to obtain pre-authorization. The court further found

SISCO held no fiduciary responsibility to Eggiman, as contemplated

under ERISA, and SISCO therefore could not be found liable for any

allegedly misleading statements it made to Eggiman. The district court

made no ruling on whether the statements were, or were not, misleading.

       Eggiman appealed and the court of appeals affirmed the district

court’s ruling. The court of appeals noted Eggiman did not “specifically

contest” the district court’s conclusion that it was proper to deny benefits

based on Eggiman’s failure to obtain pre-authorization.                      Eggiman

conceded her appeal was based on the position she had a valid ERISA

claim because of the misleading statements made by SISCO. The court

of appeals found this misrepresentation issue was not properly preserved

for appellate review.        We granted Eggiman’s application for further

review.




________________________
requirement for gastric bypass surgery, but it was not defined or otherwise described in
the plan.
                                     8
         II. Scope of Review

         Summary judgment is proper only when the record shows no

genuine issue of material fact and the moving party is entitled to

judgment as a matter of law. Iowa R. Civ. P. 1.981(3). The court must

view the record in the light most favorable to the nonmoving party. Lloyd

v. Drake Univ., 686 N.W.2d 225, 228 (Iowa 2004). In deciding whether

there is a genuine issue of material fact, the court should also afford the

nonmoving party every legitimate inference the record will bear. Smidt v.

Porter, 695 N.W.2d 9, 14 (Iowa 2005).        Our review of a summary

judgment ruling is for correction of errors at law. Hlubek v. Pelecky, 701
N.W.2d 93, 95 (Iowa 2005).

         III. Merits

         The district court made an adverse ruling on Eggiman’s coverage

claim.     It concluded there was no factual dispute with regard to the

approval Eggiman was required to obtain before the surgery and it was

therefore proper to deny benefits based on her failure to obtain pre-

authorization. Eggiman does not contest this finding on appeal. Instead,

she argues she has a valid ERISA claim because SISCO’s misleading

statements erroneously caused her to believe she would be covered

under the plan. We therefore proceed to analyze her misrepresentation

claim.

         A. Misrepresentation

         1. Error Preservation

         Although not argued by either party, the court of appeals

determined Eggiman’s misrepresentation claim was not preserved for

appellate review. It is a fundamental doctrine of appellate review that

issues must ordinarily be raised and decided by the district court before

we will decide them on appeal. Metz v. Amoco Oil Co., 581 N.W.2d 597,
                                      9
600 (Iowa 1998).         In order to preserve error for appeal, the party

who raised an issue that was not ruled upon must file a motion

requesting a ruling.

        The court of appeals concluded there was no ruling on the

misrepresentation issue and Eggiman failed to file a motion requesting

such a ruling.     We disagree.     The district court expressly addressed

Eggiman’s misrepresentation argument in its ruling.        The district court

said:
              Plaintiff argued at hearing that the representations
        and actions of SISCO led both plaintiff and the health care
        provider to believe that the procedure was covered. Plaintiff
        asserted she was “encouraged” by [a SISCO claims
        representative] to go ahead with the surgery, leading plaintiff
        to believe the surgery was covered. . . . Finally, Plaintiff
        argued that SISCO is a fiduciary in this matter.

Later, the district court stated:

              The Court turns to the issue of whether SISCO is a
        fiduciary and, therefore, is liable to [plaintiff].    ERISA
        provides a cause of action for a fiduciary’s misrepresentation
        of health plan coverage. To establish a breach of fiduciary
        duty, Plaintiff must prove SISCO is an ERISA fiduciary.

(Emphasis added.)      The district court then determined, based on the

terms in the service agreement between Hummer and SISCO, SISCO was
not an ERISA fiduciary. Because SISCO was not an ERISA fiduciary, the

court determined SISCO did not have a fiduciary responsibility to

Eggiman.

        Although the court did not address whether SISCO’s letters were

actually misleading, it did rule on Eggiman’s misrepresentation claim by

concluding SISCO had no fiduciary duty to Eggiman.             As discussed

below, fiduciary status was a preliminary requirement for Eggiman’s

misrepresentation claim.      Eggiman was not required to file a motion

asking the court to hypothecate whether it would have found the
                                       10
statements    misleading    had   it        determined SISCO was an ERISA

fiduciary. Indeed, it would have been improper for the court to do so.

See Wickey v. Muscatine County, 242 Iowa 272, 287, 46 N.W.2d 32, 40

(1951) (holding Iowa courts decline to issue opinions on nonjusticiable

issues). Therefore the misrepresentation issue was adequately preserved

for our review.

      2. Cause of Action

      Eggiman argues SISCO’s allegedly misleading statements caused

her to have the surgery because she erroneously believed she would be

covered under the Hummer Health Plan.

      Our analysis begins with the cause of action as established under

ERISA. ERISA was enacted to

      protect . . . the interests of participants in employee benefit
      plans and their beneficiaries, by requiring the disclosure and
      reporting to participants and beneficiaries of financial and
      other information with respect thereto, by establishing
      standards of conduct, responsibility, and obligation for
      fiduciaries of employee benefit plans, and by providing for
      appropriate remedies, sanctions, and ready access to the
      Federal courts.

29 U.S.C. § 1001(b). In keeping with this design, ERISA imposes several

fiduciary duties on certain entities. Specifically, 29 U.S.C. § 1104(a)(1),
which governs fiduciary duties, provides in relevant part:

      a fiduciary shall discharge his duties with respect to a plan
      solely in the interest of the participants and beneficiaries
      and—
      (A) for the exclusive purpose of:
           (i) providing benefits to participants and their
           beneficiaries; and
           (ii) defraying reasonable expenses of administering the
           plan;
      (B) with the care, skill, prudence, and diligence under the
      circumstances then prevailing that a prudent man acting in
      a like capacity and familiar with such matters would use in
      the conduct of an enterprise of a like character and with like
      aims . . . .
                                    11
      Several courts have held that      misleading   communications      to

plan participants regarding plan administration (i.e. eligibility under a

plan or the extent of benefits under a plan) support a claim for breach of

fiduciary duty. Berlin v. Mich. Bell Tel. Co., 858 F.2d 1154, 1163 (6th Cir.

1988); see also Peoria Union Stock Yards Co. Ret. Plan v. Penn Mut. Life

Ins. Co., 698 F.2d 320, 326 (7th Cir. 1983) (“Lying is inconsistent with

the duty of loyalty owed by all fiduciaries and codified in [29 U.S.C.

§ 1104].”); Rosen v. Hotel & Rest. Employees & Bartenders Union, 637
F.2d 592, 600 n.11 (3d Cir. 1981) (holding a fiduciary is under a duty to

communicate material facts to a plan beneficiary); Muenchow v. Parker

Pen Co., 615 F. Supp. 1405, 1417 (W.D. Wis. 1985) (stating “ERISA

supplies plaintiffs a remedy for the wrong [of misrepresentation by

fiduciaries] alleged in their complaint”); Dist. 65, UAW v. Harper & Row

Publishers, Inc., 576 F. Supp. 1468, 1480 (S.D.N.Y. 1983) (precluding

summary judgment on claim fiduciary breached its fiduciary duties by

failing to provide the plan participants with information necessary to

make an informed decision). The first step in such a claim is proof the

person supplying the misleading information qualifies as an ERISA

fiduciary. Ince v. Aetna Health Mgmt., Inc., 173 F.3d 672, 674 (8th Cir.

1999); Greenblatt v. Prescription Plan Servs. Corp., 783 F. Supp. 814, 820

(S.D.N.Y. 1992).

      3. ERISA Fiduciary

      An entity is an ERISA fiduciary if it performs fiduciary functions.

Bd. of Trustees of the W. Lake Superior Piping Indus. Pension Fund v. Am.

Benefit Plan Adm’rs, Inc., 925 F. Supp. 1424, 1433 (D. Minn. 1996)

(recognizing the status of a person providing administrative services to

an ERISA plan is not determined by the person’s title, label, or

designation, but rather by whether the person performs or has been
                                      12
assigned     functions      that   fall    within the scope of 29 U.S.C.

§ 1002(21)(A)). ERISA provides a person is an ERISA fiduciary if:

      (i) he exercises any discretionary authority or discretionary
      control respecting management of such plan or exercises any
      authority or control respecting management or disposition of
      its assets, (ii) he renders investment advice for a fee or other
      compensation, direct or indirect, with respect to any moneys
      or other property of such plan, or has any authority or
      responsibility to do so, or (iii) he has any discretionary
      authority      or     discretionary  responsibility    in    the
      administration of such plan.

29 U.S.C. § 1002(21)(A) (emphasis added).
      Because ERISA was enacted to protect participants in employee

benefits plans, courts give the term “fiduciary” a liberal construction to

maintain the remedial purpose of ERISA.                Am. Fed’n of Unions v.

Equitable Life Assurance Soc’y, 841 F.2d 658, 662 (5th Cir. 1988). In

essence, so long as SISCO exercised discretionary authority over the

management of the Hummer Health Plan or had discretionary authority

or responsibility in the plan’s administration, then SISCO qualifies as an

ERISA fiduciary for the purposes of Eggiman’s claim.             See 29 U.S.C.

§ 1002(21)(A).

      The district court concluded, as a matter of law, SISCO was not an
ERISA fiduciary because the duties set forth in the service agreement

between    Hummer     and   SISCO         did   not   give   SISCO   a   fiduciary

responsibility with regards to Eggiman. The court also concluded SISCO

did not utilize any discretionary authority.

      We find such a conclusion was, at best, premature. Eggiman has

produced evidence that could lead a fact finder to conclude SISCO’s

actions made it an ERISA fiduciary. Eggiman points out that SISCO or

its parent company drew up the terms of the benefits plan and made all
                                     13
the decisions and exercised all of        the authority and discretion in

determining whether her claim was approved or denied.

      In Brock v. Self, 632 F. Supp. 1509, 1519-21 (W.D. La. 1986), a

Louisiana district court found a pension plan service company, its chief

executive officer, and an employee managing its pension and profit-

sharing plan servicing operations were all ERISA fiduciaries because they

had, among other things, helped to design the plan, provided all of the

documents and materials necessary to establish the plan, and had

admitted responsibility to amend the plan to conform to ERISA

requirements.

      While the service agreement between Hummer and SISCO states

SISCO was to “provide assistance in the preparation of plan documents

and plan amendments” at Hummer’s request, testimony from Ronald

Hummer, Jr., the owner of R.H. Hummer, Jr., Inc. indicates SISCO did

much more than “provide assistance.” Mr. Hummer testified that SISCO

devised and prepared the entire plan with little or no input from him.

The only input Mr. Hummer had in the plan was the dollar amount of the

deductible paid by Hummer. There is an obvious conflict between the

plan’s rendition of who drafted the plan and Ronald Hummer’s testimony

about who drafted the plan; therefore, taking the facts in the light most

favorable to the nonmoving party, there is a reasonable inference that

SISCO designed the plan and provided all materials necessary to

establish the plan.

      There is also enough evidence to support a reasonable inference

that SISCO had the authority to exercise its own discretion to determine

whether Eggiman’s claim was covered. According to the Department of

Labor, a person or entity is not considered an ERISA fiduciary even

though    the   person   or   entity      processes   claims   and   makes
                                           14
recommendations     to     others    for        decisions   with   respect   to    plan

administration.   29 C.F.R. § 2509.75-8, D-2 (2005).                However, in the

present case, there is enough evidence for a reasonable person to

conclude SISCO did much more than merely process claims and make

recommendations. While the plan document gave Hummer the authority

“to control and manage the operation and administration of the Plan,”

and the “sole authority and responsibility to review and make final

decisions on all claims,” it also stated “Hummer may delegate

responsibilities for the operation and administration of the plan.”

Hummer made such a delegation in the service agreement with SISCO.

The agreement held SISCO was to provide “claims administration” and

“shall . . . [m]ake claim payment decisions, except when specifically

directed by the Employer.”          This delegation of power arguably gave

SISCO some discretionary authority over Eggiman’s claim.

      Beyond the authority listed in the service agreement, the testimony

from Ronald Hummer, the correspondence from HealthCorp, and

SISCO’s actions in processing Eggiman’s claim also point towards

discretionary authority.    In his deposition, Ronald Hummer repeatedly

stated that SISCO made the decision whether to approve or deny claims.

He stated, “I don’t make that judgment call. We hired SISCO to do that.”

It was Ronald Hummer’s understanding that he, as the employer, had

“no say-so in how [the plan] was administrated.” Likewise, in the July 24
letter to Eggiman, HealthCorp told Eggiman “[t]he final determination of

benefits will be made by SISCO.” (Emphasis added.) The present record

does not indicate SISCO ever asked Ronald Hummer whether Eggiman’s

claim should be pre-authorized, approved, or disapproved.                         These

decisions were apparently all made by SISCO itself.
                                           15
        SISCO’s argument that the               court should find, as a matter of

law, SISCO did not have discretionary authority because Hummer held

the ultimate authority to approve or deny all claims is not persuasive. In

American Federation of Unions v. Equitable Life Assurance Society, an

administrator was held to be a fiduciary because he was empowered to

investigate, process, resolve, and pay claims to members of an ERISA

fund. 841 F.2d at 662-63.            The court concluded those functions

qualified “as discretionary control respecting management of a plan or its

assets within the meaning of § 1002(21)(A).”                 Id. at 663.     The court

stated, “[the administrator’s] fiduciary status was not diminished by the

trustees’      final   authority   to   grant    or   deny    claims     and    approve

investments.           The term fiduciary includes those to whom some

discretionary authority has been delegated.” Id. (emphasis added). Even

though Hummer possessed the ultimate authority to approve or deny

Eggiman’s benefit claim, Eggiman has produced enough evidence to

suggest some discretionary authority had been delegated to SISCO and

SISCO acted for the purposes of Eggiman’s claim, as an ERISA

fiduciary. 3




        3SISCO’s  argument that it had no discretionary authority because it was bound
to follow the terms and criteria set forth in the Hummer Health Plan is not dispositive at
the summary judgment level. As stated in Protocare of Metropolitan N.Y., Inc. v. Mutual
Association Administrators, Inc., 866 F. Supp. 757, 762 (S.D.N.Y. 1994), “[a] person who
has no power to make any decisions on plan policy, interpretations, procedures or
practices, but who applies the rules determining eligibility for participation or benefits
in the plan is not a fiduciary.” (Internal quotations and citations omitted; emphasis
added.) While the plan document sets forth the criteria for benefits, Hummer’s
testimony was that SISCO wholly designed the plan and was hired to make all decisions
on whether to approve or deny benefit claims. Therefore, taking the facts in the light
most favorable to the nonmoving party, we cannot find that SISCO had “no power to
make any decisions.” See id.
                                    16
      IV. Conclusion

      We do not disturb the district court’s conclusion that it was proper

to deny benefits based on Eggiman’s failure to obtain pre-authorization.

However, we reverse the decision which found, as a matter of law, SISCO

owed no fiduciary responsibility to Eggiman.      As once stated by the

United States Court of Appeals for the Fourth Circuit:

      Even in cases where the judge is of the opinion that he will
      have to direct a verdict for one party or the other on the
      issues that have been raised, he should ordinarily hear the
      evidence and direct the verdict rather than attempt to try the
      case in advance on a motion for summary judgment, which
      was never intended to enable parties to evade jury trials or
      have the judge weigh evidence in advance of it being
      presented.

Pierce v. Ford Motor Co., 190 F.2d 910, 915 (4th Cir. 1951). Based on the

present record, a reasonable fact finder could conclude Hummer drafted

the health plan and, despite Ronald Hummer’s testimony to the contrary,

held all the authority and exercised all discretion to approve or deny

claims.   On the other hand, a reasonable fact finder could conclude

SISCO’s actions went far beyond merely processing claims and making

recommendations. The fact finder might conclude SISCO sold the plan

to Hummer as a full service plan but then wrote the plan document so as

to shield itself from ERISA fiduciary status.

      When two legitimate, conflicting inferences are present at the time

of ruling upon the summary judgment motion, the court should rule in

favor of the nonmoving party. See Daboll v. Hoden, 222 N.W.2d 727, 733

(Iowa 1974) (“If reasonable minds could draw different inferences and

reach different conclusions from the facts, even though undisputed, the

issue must be reserved for trial.”). In this case, the court balanced and
weighed the evidence to reach an ultimate decision on the merits of the
                                          17
case. As noted above, the court’s             role   at   the   time    of   summary

judgment was to determine whether a rational trier of fact could conclude

SISCO was an ERISA fiduciary, not to make an ultimate decision on the

merits of the case.        Because reasonable minds could draw different

inferences from the conflicting set of facts in this case, the district court’s

decision to find against Eggiman on this motion for summary judgment

was erroneous. 4 We therefore vacate the decision of the court of appeals

and reverse the district court’s decision in part and remand for further

proceedings.

       DECISION OF COURT OF APPEALS VACATED; DISTRICT

COURT      ORDER        REVERSED         IN    PART       AND   REMANDED          FOR

FURTHER PROCEEDINGS.




       4
         Although we do not conclude, as a matter of law, that SISCO was an ERISA
fiduciary, we do conclude there is enough evidence in the record for a rational trier of
fact to conclude that SISCO was a fiduciary with respect to the Plan.